DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 3 appears to have an incorrect reference numeral, since “136a” identifies an element both at the posterior end and in the front end (see annotated Fig. 3 below), and it seems as though the front end’s instance of 136a should perhaps instead state “136c”.

    PNG
    media_image1.png
    605
    901
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
In each claim, “the same direction” would be clearer if recited as “a same direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, Applicant recites the limitation “a fourth chamber”, wherein no “third” chamber has yet been positively recited up to that point in the claim language (i.e. claim 18 positively recites “a third chamber”, but claim 19 does not currently depend from claim 18; claim 19 depends from claims 11 and 14).  Correction is required.  Examiner suggests either amending claim 19 to depend from claim 18, or amending claim 19 so that it refers to a third chamber, since only first and second chambers have been positively recited within claims 11 and 14 up to that point of claim 19.  For purposes of examination, claim 19 is being interpreted as depending from claim 18, since there is a similar relationship between claims 8 and 9, which recite similar subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyden et al. (hereinafter “Lyden”) (USPN 5,595,004).
Regarding independent claim 1, Lyden discloses a bladder (#130; Fig. 4d) comprising: a first chamber having a substantially U-shape (see annotated Fig. 4d below; Examiner notes that the phrase “substantially U-shape” does not require an exactly “U” shape to any particular degree, giving importance to the broadening term “substantially”; the first chamber is constituted by the identified first leg, first arcuate segment and second leg, in order); and a second chamber having a substantially U-shape (see annotated Fig. 4d below; the second chamber is constituted by the identified third leg, second arcuate segment and fourth leg, in order) and being spaced apart from the first chamber in a direction extending along a longitudinal axis of the bladder (see annotated Fig. 4d below, wherein the first and second chambers are disposed rearwardly and forwardly of one another, respectively, at least with some space therebetween, similarly to Applicant’s same supposed “spaced apart” arrangement in Fig. 3 of the present application).

    PNG
    media_image2.png
    441
    661
    media_image2.png
    Greyscale

Regarding claim 2, Lyden discloses that the first chamber and the second chamber are in fluid communication with one another (Col. 8, Lines 28-33 states that the bladder has a figure-eight shape, which indicates that the fluid path is open between the areas identified above to be the first and second chambers in annotated Fig. 4d).
Regarding claim 3, Lyden discloses that the first chamber is aligned with the second chamber (see annotated Fig. 4d above; the first and second chambers are aligned at least in some sense in a longitudinal direction, as both have their arcuate segments, respectively, extending in the same rearward direction and their legs extending forwardly from the arcuate segments).
Regarding claim 4, Lyden discloses that the first chamber includes a first leg and a second leg joined by a first arcuate segment (see annotated Fig. 4d above; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) and the second chamber includes a third leg and a fourth leg joined by a second arcuate segment (see annotated Fig. 4d above).
Regarding claim 5, Lyden discloses that the first leg, the second leg, the third leg, and the fourth leg extend in [a] same direction (see annotated Fig. 4d above; the identified legs are extending in a same longitudinal direction).
Regarding claim 6, Lyden discloses that the first leg and the second leg are disposed between the first arcuate segment and the second arcuate segment (see annotated Fig. 4d above).
Regarding claim 7, Lyden discloses that at least one of the first leg, the second leg, the third leg, and the fourth leg is elongate (see annotated Fig. 4d above; since all of the legs have some measurable length with a shorter width, they are all considered to be “elongate” inasmuch as this limitation has been defined in the claim).
Regarding claim 8, Lyden discloses that the bladder further comprises a third chamber extending between the first leg and the second leg in a direction toward the first arcuate segment (see annotated Fig. 4d above; the chamber identified with [A] is a third chamber that extends between the first and second identified legs, as well as having some directional extension rearwardly towards the first arcuate segment).
Regarding claim 10, Lyden discloses that the bladder of claim 1 is incorporated into an article of footwear (shoe #1).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lyden.
Regarding independent claim 11, Lyden discloses a bladder (#130; Fig. 4d) comprising: a first chamber (see annotated Fig. 4d above); a second chamber spaced apart from the first chamber in a direction extending along a longitudinal axis of the bladder (see annotated Fig. 4d above, wherein the first and second chambers are disposed rearwardly and forwardly of one another, respectively, at least with some space therebetween, similarly to Applicant’s same supposed “spaced apart” arrangement in Fig. 3 of the present application).  Lyden appears to show that there is a web area defining the first chamber and the second chamber and including a first portion having a substantially U-shape and a second portion having a substantially U-shape, but Lyden does not provide a cross-sectional view specific to Fig. 4d’s embodiment and it cannot be determined whether the elements labeled #134 and #135 in Fig. 4d are each web areas between the fluid-containing areas of the bladder #130 (i.e. Lyden erroneously fails to assign these reference numerals in their Specification, and it is unknown as to what is actually constituted by reference numerals #134 and #135 in Fig. 4d).  However, Lyden does show a similar embodiment in Fig. 4j, which identifies element #191 as a horizontal layer (i.e. #191 appears to be similar structure present between the fluid-containing areas of its respective bladder 190 (also see Fig. 3c cross-sectional view, which shows that #191 is, in fact, a web area between the bladder tube #190a).  Since Lyden shows in the Fig. 4j embodiment that there is a sealed web area that extends between the outer tube #190a areas (see Fig. 3c instance of horizontal layer #191, which is the same as a web area), it would have at least been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the Fig. 4d (i.e. base embodiment relied upon in the present rejection) embodiment such that the areas #134 and #135 are also horizontal, sealed layers that extend between the perimeter tube #130a so that the bladder would have additional structural and shape support throughout the central, interior parts of the bladder that are not fluid-containing.  As a result of the modification, there would be a web area defining the first chamber and the second chamber (since the areas #134 and #135 would define the inner perimeter of the tube, which includes the inner perimeter of the shape of the chambers, the web areas #134/135 (as modified) would define the first and second chambers at least in a same way Applicant’s web areas define their own first and second chambers in Fig. 3 of the present application; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) and including a first portion having a substantially U-shape and a second portion having a substantially U-shape (see annotated Fig. 4d’ below, which shows such arbitrary first and second portions of the web area; Examiner notes that in the modified version of the bladder #130 below, the entire space occupied by #134 and #135 is a web area; the claim merely requires that the web area’s first and second portions each “hav[e]” a substantially U-shape).

    PNG
    media_image3.png
    375
    580
    media_image3.png
    Greyscale

Regarding claim 12, Lyden discloses (or at least renders obvious) all the limitations of claim 11, as set forth above, and further teaches that the first chamber and the second chamber are in fluid communication with one another (Col. 8, Lines 28-33 states that the bladder has a figure-eight shape, which indicates that the fluid path is open between the areas identified above to be the first and second chambers in annotated Fig. 4d).
Regarding claim 13, Lyden discloses (or at least renders obvious) all the limitations of claim 11, as set forth above, and further teaches that the first chamber includes a substantially U-shape (see annotated Fig. 4d above; Examiner notes that the phrase “substantially U-shape” does not require an exactly “U” shape to any particular degree, giving importance to the broadening term “substantially”; the first chamber is constituted by the identified first leg, first arcuate segment and second leg, in order) and the second chamber includes a substantially U-shape (see annotated Fig. 4d above; the second chamber is constituted by the identified third leg, second arcuate segment and fourth leg, in order), the first chamber being aligned with the second chamber (see annotated Fig. 4d above; the first and second chambers are aligned at least in some sense in a longitudinal direction, as both have their arcuate segments, respectively, extending in the same rearward direction and their legs extending forwardly from the arcuate segments).
Regarding claim 14, Lyden discloses (or at least renders obvious) all the limitations of claim 11, as set forth above, and further teaches that the first chamber includes a first leg and a second leg joined by a first arcuate segment (see annotated Fig. 4d above; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) and the second chamber includes a third leg and a fourth leg joined by a second arcuate segment (see annotated Fig. 4d above).
Regarding claim 15, Lyden discloses (or at least renders obvious) all the limitations of claims 11 and 14, as set forth above, and further teaches that the first leg, the second leg, the third leg, and the fourth leg extend in [a] same direction (see annotated Fig. 4d above; the identified legs are extending in a same longitudinal direction).
Regarding claim 16, Lyden discloses (or at least renders obvious) all the limitations of claims 11 and 14, as set forth above, and further teaches that the first leg and the second leg are disposed between the first arcuate segment and the second arcuate segment (see annotated Fig. 4d above).
Regarding claim 17, Lyden discloses (or at least renders obvious) all the limitations of claims 11 and 14, as set forth above, and further teaches that at least one of the first leg, the second leg, the third leg, and the fourth leg is elongate (see annotated Fig. 4d above; since all of the legs have some measurable length with a shorter width, they are all considered to be “elongate” inasmuch as this limitation has been defined in the claim).
Regarding claim 18, Lyden discloses (or at least renders obvious) all the limitations of claims 11 and 14, as set forth above, and further teaches that the bladder further comprises a third chamber extending between the first leg and the second leg in a direction toward the first arcuate segment (see annotated Fig. 4d above; the chamber identified with [A] is a third chamber that extends between the first and second identified legs, as well as having some directional extension rearwardly towards the first arcuate segment).
Regarding claim 20, Lyden discloses (or at least renders obvious) all the limitations of claim 11, as set forth above, and further teaches that the bladder of claim 11 is incorporated into an article of footwear (shoe #1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 19 (claim 19 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lyden as applied to claims 1, 4 and 8 (regarding claim 9) and claims 11, 14 and 18 above (regarding claim 19; see the 35 U.S.C. 112(b) rejection of claim 19 regarding the interpretation of its claim dependency), and further in view of Cortez et al. (hereinafter “Cortez”) (US 2016/0120263).
Regarding claim 9, Lyden teaches all the limitations of claims 1, 4 and 8, as set forth above, and regarding claim 19, Lyden discloses (or at least renders obvious) all the limitations of claims 11, 14 and 18 (see the 35 U.S.C. 112(b) rejection of claim 19 regarding the interpretation of its claim dependency), as set forth above.  Lyden does not teach that the bladder further comprises a fourth chamber extending between the third leg and the fourth leg in a direction toward the second arcuate segment.
Cortez teaches a footwear sole bladder that includes a localized forefoot bladder element #1893B (Fig. 47, Para. 0163 of Cortez).
Lyden and Cortez teach analogous inventions in the field of footwear soles with bladders.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the bladder element #1893B (Fig. 47 of Cortez) from Cortez into the bladder structure of Lyden in order to provide additional cushioning and support in the forefoot region for the wearer of the shoe/sole used by the wearer.  As a result of the modification, the modified bladder would have a fourth chamber extending between the third leg and the fourth leg in a direction toward the second arcuate segment (see annotated Fig. 4d’’ below; since the added fourth chamber has some length extension in a longitudinal direction, it would extend “in a direction towards the second arcuate segment” to some degree).

    PNG
    media_image4.png
    441
    628
    media_image4.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/734,567 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/734,717 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/734,798 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (Examiner notes that Application 17/734,798 has been issued a Notice of Allowance, although as of November 7, 2022, the patent associated therewith has not yet been issued, hence this being a provisional nonstatutory double patenting rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of footwear sole bladders with U-shaped subchamber(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732